Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered August 21, 2006 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, adjudged that the children are neglected, placed respondent Startay E. under the supervision of petitioner, ordered her to comply with the terms and conditions specified in the order of protection, and placed her children in the custody of petitioner.
It is hereby ordered that the order so appealed from is *1072unanimously affirmed without costs for reasons stated in the decision at Family Court. Present—Hurlbutt, J.P., Centra, Fahey, Peradotto and Pine, JJ.